IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00261-CR

DAVID GONZALEZ-ESTRADA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2018-1530-C2


                           MEMORANDUM OPINION


       David Gonzalez-Estrada was convicted of online solicitation of a minor. See TEX.

PENAL CODE ANN. § 33.021 (West 2016). We affirm the trial court’s judgment.

       Gonzalez-Estrada’s appointed counsel filed a motion to withdraw and an Anders

brief in support of the motion asserting that he has diligently reviewed the appellate

record and that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S.
738 (1967). Counsel's brief evidences a professional evaluation of the record for error and
compliance with the other duties of appointed counsel. We conclude that counsel has

performed the duties required of appointed counsel. See Anders, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313,

319-320 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App.

2008).

         In reviewing an Anders appeal, we must, “after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744; see

Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex.

Crim. App. 1991). An appeal is “wholly frivolous” or “without merit” when it “lacks any

basis in law or fact.” McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a

review of the entire record in this appeal, we have determined the appeal to be wholly

frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly,

we affirm the trial court's judgment.

         Counsel's motion to withdraw from representation of Gonzalez-Estrada is

granted.




                                                  JOHN E. NEILL
                                                  Justice




Gonzalez-Estrada v. State                                                               Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed; motion granted
Opinion delivered and filed February 26, 2020
Do not publish
[CR25]




Gonzalez-Estrada v. State                       Page 3